DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 27, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1).
Regarding claim 1, 27, and 39, Farnan discloses a conduit (eg. Inflow cannula 50) for transporting blood from an artery/vein/chamber of heart/other blood containing structure to a blood pump (eg. Fig. 1A-3, Para. 33 and abstract, pump 28), the conduit comprising: 
A flexible proximal conduit segment (eg. Hub 130, Para. 54) comprising a tubular body having a proximal end (eg. 134) and a distal end (136) wherein the tubular body defines a conduit lumen (eg. 132) between the proximal and distal ends (eg. Para. 35);
A distal conduit tip (110) comprising a tubular body having a proximal (114) and distal end (116) wherein the tubular body defines a lumen (112) between the proximal and distal end of the distal conduit tip (eg. PARa. 35) wherein: the proximal end of the distal conduit tip is joined (eg. Via shaft 120) to the distal end of the proximal segment of the conduit (eg. Para. 35) and the distal end of the distal conduit tip has an end surface with at least 2 peak portions (eg. Fig. 2-3, peaks of tip end 142 between notches 146) and at least two valley portions (eg. Notches 146, Para. 42). 
Farnan does not teach a distal conduit protecting cage structure comprising one or more elongated ribs extending distally from the distal portion of the proximal conduit segment, to a region distal to the distal end surface of the distal conduit tip
Kirkman teaches a conduit (catheter 4) for transporting blood from an blood containing structure (eg. Abstract, Fig. 1, 4 38A-B) with a tip protecting cage (eg. Tip retainer 9) comprising one or more elongated ribs (eg wires 60 or loop 219) extending distally from a distal portion (8) of proximal conduit segment to a region distal to the distal end surface of the distal conduit tip (eg. Col. 6, ln. 61-65, col. 9, ln. 20-24, col. 24, ln. 45-49) and further teaches that the cage structure is used to prevent the catheter tip from contacting the blood vessel wall (eg. Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Farnan with the tip cage structure taught by 
Regarding claim 2, the combined invention of Farnan and Kirkman discloses a distal conduit segment (eg. Farnan, Shaft 120) interposed between the proximal conduit segment and the distal conduit tip (eg. Farnan, Para. 35), wherein: the distal end of the proximal segment of the conduit is joined to the proximal end of the distal segment (eg. Farnan, Para. 35); and the distal end of the distal segment of the conduit is joined to the proximal end of the distal conduit tip (eg. Farnan, Para. 35).
Regarding claim 3 and 28, the combined invention of Farnan and Kirkman discloses the proximal and distal conduit segments are joined by one or more of the following: biocompatible adhesive (eg. Farnan, Para. 35).
Regarding claim 4, the combined invention of Farnan and Kirkman discloses the conduit segment comprises a flexible/resilient polymer (eg. Farnan, Para. 44-50 and 54).
Regarding claim 5, the combined invention of Farnan and Kirkman discloses the proximal portion of the distal conduit tip defines at least one other annular barb (eg. Farnan, eg. Fig. 5 and 11, Para. 51, 80, barbs 316).
Regarding claim 8, the combined invention of Farnan and Kirkman discloses the outer diameter of the distal conduit tip and the outer diameter of the distal end of the proximal or distal conduit are similar when joined (eg. Farnan, Fig. 2-5, similarly sized to fit inside the blood vessel, Para. 35).
Regarding claim 9, the combined invention of Farnan and Kirkman discloses a proximal portion of the distal conduit tip-protecting cage structure has a ring, ring-like, crown, or stent-like structure joined to the distal portion of the proximal or distal conduit segment, the distal conduit tip, or both the distal portion of the proximal or distal conduit segment and the distal conduit tip (eg. Kinkman, Fig. 4, ring 66 and hoops 64).
Regarding claim 10, the combined invention of Farnan and Kirkman discloses a distal portion of the distal conduit tip-protecting cage structure has a ring, ring-like, crown, or stent-like structure that is joined to the elongated ribs (eg. Kirkman, Fig. 10, stent-like structure and Farnan, Fig. 4, Col. 9, Ln. 21-24, Col. 24, Ln. 46-4, Fig. 4).
Regarding claim 11, the combined invention of Farnan and Kirkman discloses a distal conduit tip-protecting cage structure expands or contracts in a dimension along an axis transverse to the long axis of the proximal or distal conduit segment, when the distal end of the distal conduit tip-protecting cage structure translates along an axis parallel to the long axis of the proximal or distal conduit segment (eg. Kirkman, Fig. 38A-B, Col. 24, Ln. 54-56).
Regarding claim 12, the combined invention of Farnan and Kirkman discloses the distal conduit tip is positioned in the middle of the expanded distal conduit tip-protecting cage, as referenced on a plane parallel to the long axis of the proximal or distal conduit segment (eg. Kirkman, Fig. 4, 38A-B, Col. 24, Ln. 54-66).
Regarding claim 40, Farnan discloses a conduit (eg. Inflow cannula 50) for transporting blood from an artery/vein/chamber of heart/other blood containing structure to a blood pump (eg. Fig. 1A-3, Para. 33 and abstract, pump 28), the conduit comprising: 
A flexible proximal conduit segment (eg. Hub 130, Para. 54) comprising a tubular body having a proximal end (eg. 134) and a distal end (136) wherein the tubular body defines a conduit lumen (eg. 132) between the proximal and distal ends (eg. Para. 35);
A distal conduit tip (110) comprising a tubular body having a proximal (114) and distal end (116) wherein the tubular body defines a lumen (112) between the proximal and distal end of the distal conduit tip (eg. PARa. 35) wherein: the proximal end of the distal conduit tip is joined (eg. Via shaft 120) to the distal end of the proximal segment of the conduit (eg. Para. 35) and the distal end of the distal conduit tip has an end surface with at least 2 peak portions (eg. Fig. 2-3, peaks of tip end 142 between notches 146) and at least two valley portions (eg. Notches 146, Para. 42). 
Farnan does not teach a distal conduit protecting cage structure comprising one or more elongated ribs extending distally from the distal portion of the proximal conduit segment, to a region distal to the distal end surface of the distal conduit tip and a second conduit for transporting blood from the blood pump to a vein or artery, the second conduit comprising: a flexible, compression and kink resistant second proximal segment comprising a second tubular conduit body having a second proximal end and a second distal end wherein the second tubular body defines a second conduit lumen between the second proximal end and the second distal end; a generally tubular second distal conduit tip with a proximal end and a distal end wherein the proximal end of the second distal conduit tip is joined to the distal end of the second proximal conduit segments; and wherein a cross-sectional area of a lumen of the distal portion of the second distal conduit tip is smaller than a cross-sectional area of a lumen of a proximal portion of a second distal conduit tip or a lumen of the second proximal conduit segment. Farnan, however, does disclose a conduit comprising a flexible, compression, and kink resistant proximal segment (hub 130, para 52), a generally tubular distal conduit tip (110) comprising a proximal segment (114) and a distal segment (116, Para. 35) wherein the proximal end of the second distal conduit tip is joined (via shaft 120) to the distal end of the second proximal conduit segments (Para. 35). 
In another embodiment, Farnan discloses a conduit (inflow conduit 50, Fig. 11) comprising: a generally tubular distal conduit tip (300) comprising a proximal segment (end adjacent shaft 120 as shown in Figs. 11 and 11A) and a distal segment (313 Para. 35 and 79-80, Fig. 11 and 11A) wherein a cross sectional area of a lumen of the distal portion of the second distal conduit tip is smaller than a cross-sectional area of a lumen of a proximal portion of a second distal tip or a lumen of the second proximal conduit segment (eg. Fig. 11A)
It would have been obvious to have included the outflow conduit of Farnan with the proximal segment and distal conduit tip segment as taught by the inflow conduit of Farnan in order to provide a conduit with manipulability that can be disassembled for cleaning. Further combining the outflow conduit of Farnan with a smaller cross sectional area of the lumen of the distal portion of the distal conduit tip as taught by the inflow cannula of Farnan in order to insert the tip into holes smaller than the proximal portion of the distal conduit tip or the lumen of the proximal segment of the conduit would allow easier access to the blood vessel.
Kirkman teaches a conduit (catheter 4) for transporting blood from a blood containing structure (eg. Abstract, Fig. 1, 4 38A-B) with a tip protecting cage (eg. Tip retainer 9) comprising one or more elongated ribs (eg wires 60 or loop 219) extending distally from a distal portion (8) of proximal conduit segment to a region distal to the distal end surface of the distal conduit tip (eg. Col. 6, ln. 61-65, col. 9, ln. 20-24, col. 24, ln. 45-49) and further teaches that the cage structure is used to prevent the catheter tip from contacting the blood vessel wall (eg. Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Farnan with the tip cage structure taught by Kirkman to prevent damage to the blood vessel from chronic movement and contact with the vessel wall (eg. Kirkman, abstract).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1), further in view of Porter (US 2006/0064159 A1).
Regarding claim 6, the combined invention of Farnan and Kirkman discloses the invention of claim 5, but does not disclose at least one other annular barb of the distal conduit tip is disposed proximally to the annular barb.
Porter teaches barbed protrusions that encircle the end of connectors with a ramped surface (Eg. Para. 91, Fig. 10-11).
It would have been obvious to have combined the invention of Farnan and Kirkman with the multi-barbed configuration as taught by Porter to allow ease of insertion of the conduit, but resists separation of the conduit (Eg. Porter, Para. 91).
Regarding claim 7, the combined invention of Farnan, Kirkman, and Porter discloses at least one other annular barb of the distal conduit tip extends from a longitudinal axis of the distal conduit tip at an angle greater than that of the first annular barb (Porter explains that the ramped surface of the barb is to prevent removal of the conduit from the tip, thus creating a greater angle would give the expected result of further increasing the resistance to being pulled out).


Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1), further in view of Fecht (US 4795446 A).
Regarding claim 13, the combined invention of Farnan and Kirkman discloses the invention of claim 1, but does not disclose a side pot to access a fluid path within the conduit.
Fecht teaches a conduit (tube 32, tube connector 34 and aortic cannula 36) for transporting blood and teaches of the conduit comprising a side port (49) to access a fluid path within the conduit (Col.3, Ln. 11-14) and further teaches that the port (49) where it is desired to withdraw blood from the patient (eg. Col. 3. Ln. 14-18).
It would have been obvious to have combined the invention of Farnan and Kirkman with the side port of Fecht to allow blood withdrawal from the patient. 
Regarding claim 14, the combined invention of Farnan, Kirkman, and Fecht discloses the he proximal end of the side port segment is configured for joining, or joined to, a pump, or the distal end of the proximal conduit segment (eg. Fecht, Col. 2, Ln. 55-60, Fig. 1).
Regarding claim 15, the combined invention of Farnan, Kirkman, and Fecht discloses the distal end of the side port segment is configured for joining, or joined to, the proximal end of the proximal conduit segment or the proximal end of the distal conduit segment (eg. Fecht, Fig. 1, Col. 2, Ln. 55-60).
Regarding claim 16, the combined invention of Farnan, Kirkman, and Fecht discloses the configured for joining by one of the following: hard or rigid, flexible, or a mix of rigid/flexible cap (eg. Fecht, Col. 3, Ln. 11-14).
Regarding claim 17, the combined invention of Farnan, Kirkman, and Fecht discloses a side port comprises one or more of the following: i) rigid polymers; ii) polycarbonates or polyetheretherketones; iii) flexible or resilient polymers; iv) polyurethanes, Pellethane® polyurethanes, Carbothane® polyurethanes, Carbothane® PC-3575A of a Shore Hardness of 70, aromatic polyurethane elastomeric alloys, Polyblend 1100 aromatic polyurethane elastomeric alloys, Polyblend 1100 aromatic polyurethane elastomeric alloys with a Shore hardness of 45A or 55A, polyvinyl chlorides, polyethylenes, silicone elastomers, polytetrafluoroethylenes, expanded polytetrafluoroethylene, polyethylene terephthalates, thermoplastic silicone polycarbonate elastomers, polyether block amides; v) metals; or vi) stainless steels, nitinol, gold, or platinum (eg. Farnan, Para. 45-46, 49, 54 and Fecht, Col. 3, Ln. 23-39, would be obvious to also use the same material for the side port for suitability of intended use).
Regarding claim 18, the combined invention of Farnan, Kirkman, and Fecht discloses the side port comprises rigid segments and flexible segments (eg. Fecht, Col. 3, Ln. 11-14, cap 50 and resilient strap 51).
Regarding claim 19, the combined invention of Farnan, Kirkman, and Fecht discloses the rigid side port segments comprise a rigid polymer, and the flexible side port segments comprise a flexible or resilient polymer (eg. Farnan, Para. 45-46, 49, 54, one of ordinary skill could modify the side ports to also be made of materials disclosed as it is well known material on basis of its suitability for intended use).
Regarding claim 20, the combined invention of Farnan, Kirkman, and Fecht discloses the flexible side port segments comprise polyurethanes, Pellethane® polyurethanes, Carbothane@ polyurethanes, Carbothane® PC- 3575A of a Shore Hardness of 70, aromatic polyurethane elastomeric alloys, Polyblend 1100 aromatic polyurethane elastomeric alloys, Polyblend 1100 aromatic polyurethane elastomeric alloys with a Shore hardness of 45A or 55A, polyvinyl chlorides, polyethylenes, silicone elastomers, polytetrafluoroethylenes, expanded polytetrafluoroethylene, polyethylene terephthalates, thermoplastic silicone polycarbonate elastomers, polyether block amides (eg. Farnan, Para. 45-47, 49, 54).
Regarding claim 21, the combined invention of Farnan, Kirkman, and Fecht discloses the portion of the side port in fluid communication with the fluid path comprises a cap (Fecht, Col. 3, Ln. 11-14, cap 50).
Regarding claim 22, the combined invention of Farnan, Kirkman, and Fecht discloses the cap is hard/flexible/mix of both (eg. Fecht, Col. 3, Ln. 11-14, cap 50 and strap 51).
Regarding claim 23, the combined invention of Farnan, Kirkman, and Fecht discloses the  i) a hemostatic valve that opens when a syringe tip is inserted into the cap; ii) a hemostatic valve with a cross cut membrane; iii) Tuohy Borst adaptor with a hemostatic valve; and iv) a three-way side arm that allows for injection of fluids into the side port (eg. Fecht, Col. 3, Ln. 14-18, hemostatic valve).


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1), further in view of Franano (US 2013/0338559 A1)
Regarding claim 24, the combined invention of Farnan and Kirkman discloses the invention of claim 21, a two-part cuff wherein at least a portion of the outer layer is fibrous and at least a portion of the inner surface, wherein the two cuff parts are configured for attachment together around a proximal conduit segment, a distal conduit segment, or a flexible proximal portion of a distal conduit tip.
Franano teaches a 2 part cuff (800) configured for attachment together around a conduit (20 or 30) and further teaches that the cuff reduces ingress of foreign matter such as bacteria at the skin insertion site or into the body along the path of the conduits (Eg. Para. 158).
It would have been obvious to have combined the invention of Farnan and Kirkman with the two cuff parts as taught by Franano to reduce ingress of foreign matter such as bacteria at the skin insertion site or into the body along the path of the conduits.
Regarding claim 25, the combined invention of Farnan, Kirkman, and Franano discloses at least a portion of the textured inner surface comprises a series of circumferentially continuous or, alternately, interrupted projections (eg. Franano, projections 816, Para. 158).
Regarding claim 26, the combined invention of Farnan, Kirkman, and Franano discloses at least a portion of fibrous outer surface comprises Dacron or polyester velour (eg. Franano, Para. 158, polyester velour).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792